Title: From Benjamin Franklin to Nogaret, 10 December 1781
From: Franklin, Benjamin
To: Nogaret


Sir,
Passy, Dec. 10, 1781
I received your friendly Note of the 6th. Inst. and am very sensible of your Kindness in not being angry with me, when my long Silence had given you so much apparent Reason. The Truth is, I intended calling on you from time to time, but something always happen’d to prevent it. At length I got my Grandson who writes the Language better than I do, to make a French Letter for me; which I signed, but the sending of it was omitted, as I thought of seeing you the next Time I should go to Versailles. In this too I was disappointed by an Accident. On receiving your last, I promis’d myself the Pleasure of embracing you and Mrs Nogaret to-morrow; but am just now advertis’d that the King does not see to-morrow the foreign Ministers: which prevents my going to Versailles till the Week following; Therefore I write this English to you, of which I hope you may guess the Meaning, and I send enclos’d the old Letter. Permit me to repeat my Thanks for your elegant Present, which I very much admire. Collections of fine Prints are preserv’d for Ages and perhaps some of these Monuments which you have erected to the Memory of that excellent Woman, may subsist as long as those made in Marble. With sincere Esteem and Attachment, I have the honour to be Sir, Your most obedient & most humble Servant
BF.
Mr Nogaret
